IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                February 12, 2008
                                No. 07-60017
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

PHU NGOC TRAN

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A95 884 712


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Phu Ngoc Tran, a citizen and native of Vietnam, petitions for review of the
Board of Immigration Appeals’ (BIA’s) dismissal of his appeal of the order of the
immigration judge (IJ) denying his application for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT). The IJ
granted Tran’s request for voluntary departure and this court granted a stay of
deportation pending the BIA’s resolution of his petition for review. We have
jurisdiction to review the BIA’s decision under 8 U.S.C. § 1252 (governing

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60017

judicial review of final orders of removal). Where, as here, the BIA has adopted
the analysis and conclusions of the IJ, we review the IJ’s findings. See Soadjede
v. Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003); Efe v. Ashcroft, 293 F.3d 899, 903
(5th Cir. 2002).
      Tran challenges the IJ’s adverse credibility determination, arguing that
the numerous inconsistencies between Tran’s live testimony, his affidavit, his
asylum application, and witnesses’ testimony cited by the IJ are not material to
his claims. A review of the record establishes that the IJ’s finding that Tran’s
testimony is not credible is substantially supported by the record. Tran seeks
to minimize the importance of these inconsistencies, but none of his arguments
compel this court to substitute its judgment for that of the IJ. See Chun v. INS,
40 F.3d 76, 78 (5th Cir. 1994) (“We cannot substitute our judgment for that of
the BIA or IJ with respect to the credibility of the witnesses or ultimate factual
findings based on credibility determinations.”); see also Efe, 293 F.3d at 905
(“The panel cannot replace the Board or IJ’s determinations concerning witness
credibility or ultimate factual findings based on credibility determinations with
its own determinations.”). Because the denial of Tran’s claims for withholding
of removal and for relief under the CAT are based on the IJ’s adverse credibility
determination, they may not be reviewed by this court. See Garcia-Melendez,
351 F.3d 657, 662 (5th Cir. 2003) (quoting Chun, 40 F.3d at 78) (“We have
emphatically ruled that ‘we will not review decisions turning purely on the
immigration judge’s assessment of the alien petitioner’s credibility.’”).
      Tran did not exhaust his claim for asylum relief to the BIA and thus this
court may not consider this claim. See Wang v. Ashcroft, 260 F.3d 448, 452 (5th
Cir. 2001).
      The petition is DENIED.




                                        2